Citation Nr: 0947711	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for erectile dysfunction.  The Veteran 
testified during a hearing before a Decision Review Officer 
(DRO) a the RO in July 2008; a transcript of that hearing is 
of record.

This appeal was previously before the Board in August 2009 
where it was remanded for scheduling of a Travel Board 
hearing.  The case has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his May 2007 substantive appeal, the Veteran checked the 
box indicating that he desired a videoconference hearing at 
the RO to be conducted by a Veterans Law Judge (VLJ).  He was 
scheduled for a videoconference hearing in July 2009.  
However, in a June 2009 request, he declined the 
videoconference hearing and noted his preference to be 
scheduled for a Travel Board hearing before a VLJ at the RO.  
In an August 2009 Board remand, the Board acknowledged his 
timely request for a Travel Board hearing, and found good 
cause had been shown to reschedule him for the requested 
hearing.

The Veteran was then scheduled for a Travel Board hearing in 
November 2009; however, in October 2009, he submitted a 
motion to postpone/reschedule his Travel Board hearing.  In 
December 2009 the undersigned VLJ found that the Veteran 
showed good cause for failing to appear to the November 2009 
scheduled hearing, by providing a timely request for a new 
hearing date.  As such, he should be rescheduled for a Travel 
Board hearing before a VLJ at the RO.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2009) (pertaining specifically to hearings 
before the Board).  Since the RO schedules Travel Board 
hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, pursuant to his 
October 2009 request to reschedule, at 
the earliest available opportunity.  The 
RO should notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2009), and should associate 
a copy of such notice with the claims 
file.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


